Citation Nr: 1825643	
Decision Date: 04/26/18    Archive Date: 05/07/18

DOCKET NO.  04-39 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to an initial compensable evaluation for bilateral hearing loss prior to July 22, 2013, and in excess of 10 percent thereafter.  


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

M. Peters, Counsel



INTRODUCTION

The Veteran had active duty service from June 1966 to June 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  

As an initial matter, the Board notes that the RO had previously construed the Veteran's July 16, 2013 statement to withdraw the appeal of his claim for increased evaluation of his bilateral hearing loss, as a valid, unambiguous withdrawal of his appeal.  However, in light of the Veteran's concurrent filing of a claim for increased evaluation of the bilateral hearing on July 22, 2013, as well as the Veteran's statements in the July 24, 2013 Report of General Information and in his November 2014 substantive appeal, VA Form 9, the Board cannot find that the Veteran unambiguously intended to withdraw his previous appeal for increased evaluation.  The Board, therefore, does not find that there was an unambiguous withdrawal of his previous appeal for increased evaluation; the issue has been recharacterized to reflect this finding by the Board.  


FINDINGS OF FACT

1.  Prior to January 25, 2013, the Veteran's bilateral hearing acuity was not less than a Level II hearing in each ear.  

2.  Beginning January 25, 2013, the Veteran's hearing acuity is shown to result in Level IV hearing in each ear.  


CONCLUSION OF LAW

The criteria for establishing a 10 percent evaluation, but no higher, for bilateral hearing loss, beginning January 25, 2013, but no earlier, have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.85, 4.86, Diagnostic Code 6100 (2017).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g., 38 U.S.C. §§ 5103, 5103A (2012) and 38 C.F.R. § 3.159 (2017).  This duty includes assisting the claimant in the procurement of relevant treatment records and providing an examination when necessary.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159.  With respect to the claims herein decided, VA has met all statutory and regulatory notice and duty to assist provisions.

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).

The Veteran filed his claim for service connection for bilateral hearing loss on September 4, 2008; the Veteran has been awarded service connection effective since that date and has been assigned a noncompensable evaluation for the period of September 4, 2008 through July 21, 2013; he has been assigned a 10 percent evaluation for his bilateral hearing loss for the period beginning July 22, 2013.  

Evaluations of bilateral defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 Hertz (Hz).  To evaluate the degree of disability from bilateral service-connected defective hearing, the Rating Schedule establishes 11 auditory acuity levels designated from Level I for essentially normal hearing acuity through Level XI for profound deafness.  38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2017).  The evaluation of hearing impairment applies a rather structured formula that is a mechanical application of the rating schedule to numeric designations after audiology evaluations are obtained.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

Under 38 C.F.R. § 4.86, when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hz) is 55 decibels or more, the rating specialist will determine the Level designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  38 C.F.R. § 4.86(a) (2017).  Further, when the average puretone threshold is 30 decibels at 1000 Hz, and 70 decibels or more at 2000 Hz, the rating specialist will determine the Level designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Level.  38 C.F.R. § 4.86(b) (2017).

On appeal, throughout his statements of record, the Veteran indicated that he was having problems hearing, including that he felt he was missing out on conversations by having to ask people to repeat themselves all the time.  He also indicated that he had problems hearing in a group or on the phone.  He further stated in his June 2012 substantive appeal that he was getting a hearing aid.

Turning to the evidence of record, the Veteran underwent a VA audiological examination in March 2009, during which he reported difficulty in casual conversations with all voices, although it was worse with background noise than in a quiet environment.  He also indicated that television dialogue and phone conversations were difficult on occasion; he stated that he needed to ask people to repeat themselves.  The Veteran underwent audiometric testing at that time, with the following results:



500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Average 
Speech Discrimination
RIGHT
25
40
55
70
75
60
94%
LEFT
20
40
55
65
60
55
84%

The above results do not show a pattern of exceptional hearing loss for either ear, and therefore, the Board will not use Table VIa in evaluation of the Veteran's hearing loss.  See 38 C.F.R. § 4.86.  The results under Table VI equate to Level II hearing acuity for the right ear and Level II hearing acuity for the left ear.  See 38 C.F.R. § 4.85.  Such findings are commensurate to a noncompensable evaluation.  See Table VII.

The Veteran underwent another VA audiological examination in April 2012, which was noted as not being valid for rating purposes as the Veteran had inconsistent and delayed behavioral responses during pure-tone testing.  The examiner noted that the objective testing, such as acoustical reflex thresholds, was conflicting with the result of the pure-tone audiometry obtained; inter-test reliability was poor.  

Additionally, the record contains a private November 7, 2012 treatment record and audiogram.  During that examination, the Veteran reported diminished hearing and increased difficulty in his communitive experiences; he was tired of having to ask people to repeat themselves.  The Board further notes that it is not clear from the face of that document whether that examination used the Maryland CNC speech discrimination test.  However, even if the Board were to assume that the Maryland CNC test was used, the results of that audiological examination would not yield a compensable evaluation under the rating criteria noted above, as the Veteran's average decibel loss in the right ear would was shown as 68.75 and 66.25 in the left ear, with 96 percent and 92 percent speech discrimination scores, respectively.  The Board reflects that such results would commensurate to Level II in both ears, which would be noncompensable under Table VII.  

The Board has additionally reviewed the other VA treatment records associated with the claims file.  Although those records reflect continued complaints regarding his hearing loss, no other audiological testing is shown in those treatment records.  

In a January 25, 2013 statement, the Veteran indicated that he was currently waiting for hearing aids and that his hearing was "getting more severe all the time."  

As noted above, the Veteran filed a claim to for increased evaluation on July 22, 2013.  In conjunction with that claim, the Veteran was afforded another VA audiological examination in August 2013.  During that examination, the Veteran indicated that his hearing loss made it difficult to interact with people and made him not want to go anywhere; he indicated that he could work by himself and so he did not need to communicate with his hearing.  The Veteran underwent audiometric testing at that time, with the following results:



500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Average 
Speech Discrimination
RIGHT
40
50
60
70
75
63.75
80%
LEFT
40
50
55
70
65
60
80%

The above results do not show a pattern of exceptional hearing loss for either ear, and therefore, the Board will not use Table VIa in evaluation of the Veteran's hearing loss.  See 38 C.F.R. § 4.86.  The results under Table VI equate to Level IV hearing acuity for the right ear and Level IV hearing acuity for the left ear.  See 38 C.F.R. § 4.85.  Such findings are commensurate to a 10 percent evaluation.  See Table VII.  

The Board reflects that the AOJ assigned the Veteran's 10 percent evaluation for bilateral hearing loss as of the date of his claim for increased evaluation on July 22, 2013.  However, the Board finds that resolving reasonable doubt in his favor, the 10 percent evaluation should be assigned on January 25, 2013, which is the date he indicated that his hearing was worse following his private audiological examination.  The Board notes that prior to that date, the objective audiometric data, including the private audiogram, does not demonstrate a compensable hearing loss.  

Finally, during the course of the appeal, the Veteran has chronicled the difficulties that he has with his hearing loss disability under the normal conditions of his life and his activities of daily living, which include having difficulty hearing conversations in environments with background noise, problems hearing the television or on the phone, and having to ask people to repeat themselves.  The Board is cognizant of the Veteran's contentions concerning his difficulty in hearing.  See Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007).  However, the assignment of disability ratings for hearing impairment is derived from a mechanical formula.  

Moreover, the Court has held that the rating criteria in this case contemplate the functional effects of decreased hearing and difficulty understanding speech in an everyday work environment as these are the effects that VA's audiometric tests are designed to measure, although it does not contemplate effects other than difficulty hearing or understanding speech as it does not otherwise account for other functional effects, such as dizziness, vertigo, ear pain, recurrent loss of balance or social isolation due to difficulties communicating.  See Doucette v. Shulkin, No. 1-2818 (U.S. Vet. App. Mar. 6, 2017).  Insofar as the Veteran has indicated that he tried to avoid situations where he has to have conversations with others, the Board notes that the Veteran has not indicated that such avoidance has at all impacted his functional impairment or that such attempts at avoidance have led to any form of social isolation.  In fact, he specifically indicated during his August 2013 VA examination that it did not affect his work.  As such, the Board finds his statements merely describe his difficulty hearing and understanding speech in a normal everyday environment and are therefore contemplated by the rating criteria in this case.  See Id.  

Accordingly, the Board finds that a 10 percent evaluation, but no higher, for the Veteran's bilateral hearing loss is warranted, beginning January 25, 2013, but no earlier.  See 38 C.F.R. § 4.7, 4.85, 4.86, Diagnostic Code 6100.  In so reaching the above conclusions, the Board has appropriately applied the benefit of the doubt doctrine in this case.  See 38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102.


ORDER

A 10 percent evaluation, but no higher, for bilateral hearing loss, beginning January 25, 2013, but no earlier, is granted.  



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


